Opinion by
Mr. Justice Frazer,
Sarah M. Billings died December 8, 1912, leaving a will in which she gave her residuary estate to ten nephews and nieces by name to be paid them “One thousand dollars to each of them within one year after my decease. Two thousand to each of them, additional, three years after my decease, one-half of the share of each of the remainder to each of them at the end of six years from my decease and the balance going to each one *74ten years after my decease, provided that should any of my said nephews or nieces die before receiving their full share as herein willed without leaving surviving children, then the share of such deceased one shall become a part of the residuary fund and belong to the survivors, but if any of my said nephews or nieces should die before receiving his or her full share as herein willed and leave surviving children then the share of such deceased one shall go to said child or children.” All the nephews and nieces were of age at the time testatrix died. The question raised on this appeal is whether there was an illegal accumulation of income of the residuary estate and if so to whom were such accumulations payable. The court below held the accumulations were illegal and should be distributed to the next of kin, from which decree this appeal was taken.
Under section 9 of the Act of April 18,1853, P. L. 503, it cannot be seriously questioned that accumulations of income pending the time of payment are void. No express disposition of income is made by the will and payments of the corpus of the estate are limited to specific amounts at stated periods. The beneficiaries being of full age and the gifts not being to charities, no excuse appears for accumulating the income. While there is no specific direction that the income be accumulated, accumulation will necessarily result in executing the terms of the will and such cases are as fully within the act as those in which accumulations are expressly directed : Neel’s Est., 252 Pa. 394.
It is contended, however, that even though the income accumulation for the ten-year period is illegal no such improper accumulation occurred during the time for accounting, inasmuch as the total amount required to pay the inheritance taxes, legacies and expenses of administration, exceeded the income for that period. This argument begs the whole question, as the legacies are payable at certain future times and whether the accumulations are within the act must be determined as of the *75time the will takes effect. A direction to accumulate for the future payment of the legacy would, therefore, be void: Farnum’s Est., 191 Pa. 75; Grimm’s App., 109 Pa. 391. Furthermore, collateral inheritance tax is a charge on such part of the estate as passes to collaterals as it stands at the death of testator and the status of this tax is fixed at that time: Handley’s Est., 181 Pa. 339. It is payable at once and income subsequently accruing is not subject to the charge: Williamson’s Est., 153 Pa. 509; nor does the statute permit the accumulation of income for the payment of the tax. While such income is, of course, liable for the payment of debts and expenses, if needed, and also to its fair share of administration expense, such liability does not permit an accumulation of income for that purpose and require the question of an illegal accumulation to depend upon the final result at a particular future time, rather than upon a construction of the will in view of circumstances existing at the time it takes effect.
Neither is a different rule to be applied to the accumulations accruing during the first year of the administration. The act contemplates the inclusion of this year in the computation of time during which accumulations are proper for the benefit of minors, stating that it shall be “from the death of any such grantor, settler or testator.” During the process of settling the estate all assets, whether principal or income, may be applied, if necessary, to the payment of debts and expenses. The question of the validity of the provision for accumulation cannot be made to depend upon the financial condition of the estate, as would be the case if the income for the first year were to be excluded from consideration.
Finally, it is contended the illegal accumulations are payable to the residuary legatees, or their personal representatives, and not to the heirs at law. Testator “gave, devised and bequeathed” to the persons named the legacies in question “to be paid to them” at the times stated. The legacies were consequently, vested, the time *76of payment merely being postponed, even though the vested estates were subject to be divested upon the death of legatees, without children, before the time of payment arrived: Safe Deposit & Trust Co. v. Wood, 201 Pa. 420. The fact that the legacies are vested is not conclusive of the right to accumulations in the meantime. The act provides that illegal accumulations “shall go to and be received by such person or persons as would have been entitled thereto if such accumulation had not been directed.” Under the terms of the will the legatees are not entitled to possession of the corpus until the expiration of a specified time, and may, in fact, never be entitled to receive the principal. Those who are to take the illegal accumulations must be determined at the death of testatrix, that being the time, if at all, the accumulations begin to accrue. The first and second payments are of specific amounts and not of certain portions of the entire residue. Here we have no specific gift of the income, and the residuary legatees named are not necessarily the persons who would take if the accumulations had not been directed; accordingly, the necessary conclusion is that they are distributable to the heirs under the intestate law within the rule laid down in Edwards’s Est., 190 Pa. 177, and Weinmann’s Est., 223 Pa. 508.
The decree of the court below is affirmed. Costs to be paid by appellant.